Case 2:03-cr-01133-RB-GBW Document 152 Filed 02/14/20 Page 1of 4

A

IN THE UNITED STATES DISTRICT COURf& nigtpiee f,
FOR THE DISTRICT OF NEW MEXICQISfAicp OF REN

ANTHONY DAVID TEAGUE 4000 FEB Ih PM 2:45
Movant,

CLERK-LAS CRUCES
vs. No.CV 07-0326 RB/LCS

No.CR 03-1133 RB
UNITED STATES OF AMERICA,
Respondent.
MOVANT'S RESPONSE TO SHOW CAUSE ORDER

Movant pro se, Anthony David Teague, expressly does not object to
filing restrictions being imposed that were explained in the Court's most
recent Order filed on 02/04/20 (Doc. 35) as he does not intend to file
any further actions challenging his conviction in No.CR 03-1133 RB. Movant
apologizes for the waste of time his most recent volley of motions caused,
but also notes that some confusion was likely caused by the motions

being filed out of sequence by the clerk's office.

Repsectfully submitted this 8th day of February, 2020,

Anthony David Teague #1976916
TDCJ-Wallace Unit

1675S. FM 3525

Colorado City, TX 79512
MOVANT PRO SE
Case 2:03-cr-01133-RB-GBW Document 152 Filed 02/14/20 Page 2 of 4

af
A
IN THE UNITED STATES DISTRICT couRes ois TRC r court

FOR THE DISTRICT OF NEW MEXICO TOF NEW ME xicg

ANTHONY DAVID TEAGUE 2000 FEB 14 PM 2: 1.6
Movant, CLERK - “LAS CRuCES
vs. No. CV 07-0326 RB/LCS

UNITED STATES OF AMERICA,
Respondent.

FIFTH RULE 60(b) MOTION

 

Movant Pro Se, Anthony David Teague, makes this Motion for Relief
From Judgment pursuant to Fed. R. Civ. P. 60(b). Movant seeks to have
the August 16th, 2007 Order and Judgment (Docs. 16 & 17) vacated and for
the case to be reopened. This motion challenges only a procedural ruling
of the court which precluded a merits determination in that he was denied
Due Process when the court denied his motion to appoint counsel on 06/12/07.
Movant requests this motion be considered individually and not collectively
with any other motion or filing.

The Court should have appointed counsel as the §2255 was both

factually and legally complex. Movant demonstrated that he did not understand

 

the issues and was not capable of presenting his claims. The court was
clearly already on notice of the fact that the Movant is afflicted with a
mental disability which impairs his ability to self-advocate as he was
ordered by this court to attend mental health counseling sessions and

take psychotropic medication as part of his sentencing on the criminal case.
His conditions of supervision were especially unique in that he was not
permitted to contact the court except through counsel. The U.S. Attorney's
Response to his §2255 motion also noted that movant "fail[ed] to fully
articulate his pleadings". Movant was incarcerated, indigent, and unable

to afford counsel. The only justification the Court provided for the

denial of appointment of counsel was "this motion is not well taken"

Movant prays the court to vacate its judgment and any other relief
to which he is legally and justly entitled in this proceeding.

 
Case 2:03-cr-01133-RB-GBW Document 152 Filed 02/14/20 Page 3 of 4

Respectfully submitted this 8th day of February, 2020,

a 2 Oe
Anthony David Teagué #1976916
TDCJ-Wallace Unit

1675 S. FM 3525
Colorado City, TX 79512

MOVANT PRO SE
 

Anthony Vaurd Teague Cab Eile. 01133-RB-GBW Document 152 Filed,92/14/29-.Page 4 oft
TbDCT- LAétlace Ont

 
 

Io 75 S.-M 3525 11 FEB 2020 PM 2L SR ae
Eki “aC . eae ao
EIS
wASECE: R, aT United States Corthoase
LAS CRUCES. NEW ME? CO wo offre of the Cler b
FEB 14 202% [00 M, Church Street fi *
U Lins Cruces, VM 2900 \ OPE Eas a
MITCHEL: aa : SUR ERNE:
CLERK Gr Coe { on \
\ ') /U20 a
LEGAL MAIL % J
privileged and
Conttdentin| HE PESTS

felipe jhphphlyp hyd lahifal)
